Citation Nr: 1011267	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-39 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to non- service-connected pension benefits.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 
to September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.



FINDINGS OF FACT

The Veteran does not have a disability that renders him 
permanently and totally disabled.  


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in March 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  
On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2007 letter 
provided this notice to the Veteran.  

The Board observes that the March 2007 letter was sent to the 
Veteran prior to the November 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
March 2007 letter fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and Dingess, 
supra.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment and VA treatment records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded a compensation 
and pension (C&P) examination in October 2007.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board notes that neither the Veteran's c-file nor any 
treatment records were not reviewed in conjunction with his 
examination, however, the Veteran does not claim to have 
received any medical treatment and therefore no records are 
available to review.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Non-service-connected pension is payable to any Veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from disability that is not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  A Veteran is considered to be permanently and 
totally disabled if he is suffering from a disability or 
combination of disabilities that are sufficient to prevent 
the average person from following a substantially gainful 
occupation, that is reasonably certain to continue throughout 
his life, or if he is in fact unemployable as a result of 
disability or disabilities that are reasonably certain to 
continue throughout his life.  38 U.S.C.A. § 1502 (West 
2002).

There are several bases on which permanent and total 
disability for pension purposes may be established.  
Permanent and total disability may be determined on the basis 
of the objective 'average person' or subjective 
'unemployability' tests, or on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16(a), 4.17.  See also Brown 
v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical 
framework for application in pension cases).  In addition, a 
person is considered to be permanently and totally disabled 
if such person is disabled as determined by the Commissioner 
of Social Security, or if he is a patient in a nursing home 
for long term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 
3.3(a)(3)(vi)(B).
A finding of permanent and total disability based solely on 
'objective' criteria requires rating each disability under 
the appropriate Diagnostic Code of the VA Schedule for Rating 
Disabilities, to determine whether the Veteran has a combined 
100 percent schedular evaluation for pension purposes.  
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).

Alternatively, a Veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  However, if there is only one 
such disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 4.17, 4.16.  A Veteran who is 
considered permanently and totally disabled under these 
criteria is then awarded a 100 percent schedular rating for 
pension purposes.  38 C.F.R. § 4.17.

If a Veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted, in an 
exceptional case, on an extra-schedular basis, if the Veteran 
is unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. § 3.321(b)(2).

The record clearly shows that the Veteran's active service 
was during the Vietnam War.  The Veteran's DD Form 214 shows 
that he served on active duty from September 1968 to 
September 1970.  Accordingly, the Board finds that the 
Veteran did serve in the active military, naval, or air 
service during a period of war.

The record reflects that the Veteran is 64 years old and 
currently homeless.  The Veteran's education level is 
reported as 7th grade.  The Veteran also reported that he is 
self-employed doing occasional odd jobs, including minor 
carpentry work and lawn care.  The Veteran further noted that 
procuring employment has become increasingly difficult as he 
has aged.  The record is absent any evidence that the 
Commissioner of Social Security has determined the Veteran to 
be disabled nor is there evidence that the Veteran is a 
patient in a nursing home for long term care.

As noted above, the Veteran was afforded a general medical 
examination in October 2007 in which he presented with no 
disability.  Of specific interest is the fact that the 
Veteran is claiming that his bad back renders him unable to 
work.  However, when asked about any back pain or flare-ups 
he stated that he had none.  As such, the Board finds that 
the Veteran does not have a current disability.  

With consideration of the above, including no evidence of a 
current disability, no receipt of social security benefits, 
no evidence that the Veteran is living in a nursing home, and 
evidence that the Veteran is not yet 65 years old, the Board 
finds that the Veteran is not permanently and totally 
disabled due to non-service-connected disability and his 
claim must therefore be denied.  38 C.F.R. §§ 4.17, 4.18.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claim of entitlement to non- service-
connected pension benefits.  Therefore, his claim must be 
denied.


ORDER

Basic eligibility for entitlement to VA non- service-
connected pension benefits is not established; the appeal is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


